Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 1 of 12 PageID: 198




Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



    TYLER HOFFMAN,

                 Plaintiff,
                                                                Civil Action No. 20-cv-13291
          v.
                                                                         OPINION
    JUNIOR SILVERIO-DELROSAR, et al.,

                 Defendants.



John Michael Vazquez, U.S.D.J.

         Presently before the Court is a motion to dismiss the Complaint filed by Defendants Uber

Technologies, Inc. (“Uber”) and Rasier, LLC (“Rasier”). D.E. 7. Plaintiff Tyler Hoffman filed a

brief in opposition, D.E. 11, to which Defendants replied, D.E. 14.           Plaintiff then filed a

supplemental letter brief, D.E. 16, and Defendants filed a letter in response, D.E. 16. The Court

reviewed the parties’ submissions 1 and decided the motion without oral argument pursuant to Fed.

R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons set forth below, Defendants’ motion to

dismiss is GRANTED in part and DENIED in part.




1
 Defendants’ brief in support of their motion to dismiss (D.E. 7-1) will be referred to as “Defs.
Br.”; Plaintiff’s opposition brief (D.E. 11) will be referred to as “Plf. Opp.”; and Defendants’ reply
(D.E. 14) will be referred to as “Defs. Reply.”
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 2 of 12 PageID: 199




    I.      BACKGROUND & PROCEDURAL HISTORY

         On December 23, 2018, Plaintiff and an unidentified female were Uber passengers in

Defendant Junior Silverio-Delrosar’s car. 2 Compl. ¶¶ 12, 13; D.E. 1. At the time, Silverio-

Delrosar was a “professional driver” for Uber and/or Rasier. Id. ¶ 3. Rasier is a “wholly-owned

subsidiary, partner, joint venture partner and/or alter ego” of Uber, and together, these Defendants

operate a mobile ride-sharing company. Id. ¶ 8. Plaintiff alleges that Silverio-Delrosar was an

agent or employee of Uber and/or Rasier. Id. ¶ 3.

         Once Plaintiff and the female arrived at their destination on December 23, they exited

Silverio-Delrosar’s car. Silverio-Delrosar also exited the car and “ran up the driveway to confront”

the female passenger. Id. ¶ 13. Plaintiff allegedly stood between the female and Silverio-Delrosar

and “without any warning, provocation or justification,” Silverio-Delrosar punched Plaintiff in the

face. Id. ¶¶ 14, 18.

         Plaintiff filed his two-count Complaint in New Jersey state court, asserting multiple tort

claims and a claim for punitive damages. Plaintiff alleges that Uber and Rasier are vicariously

liable pursuant to the doctrine of respondeat superior for Silverio-Delrosar’s negligent conduct,

and owed Plaintiff a heightened duty of care as a common carrier. Id. ¶¶ 3, 16. Plaintiff also

alleges that Uber and Rasier negligently hired, trained, and supervised Silverio-Delrosar. Id. ¶ 17.

After Defendants Uber and Rasier were served, they removed the matter to this Court on

September 25, 2020. D.E. 1. It appears that Plaintiff has not yet served Silverio-Delrosar. On

October 16, 2020, Uber and Rasier filed the instant motion to dismiss. D.E. 7.




2
 The facts are derived from Plaintiff’s Complaint. D.E. 1. When reviewing a Rule 12(b)(6)
motion to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).


                                                 2
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 3 of 12 PageID: 200




    II.       LEGAL STANDARD

           Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a complaint that fails

“to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). For a complaint to

survive dismissal under Rule 12(b)(6), it must contain sufficient factual allegations to state a claim

that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Further, a plaintiff must “allege sufficient facts to raise a

reasonable expectation that discovery will uncover proof of her claims.” Connelly v. Lane Const.

Corp., 809 F.3d 780, 789 (3d Cir. 2016). In evaluating the sufficiency of a complaint, district

courts must separate the factual and legal elements. Fowler v. UPMC Shadyside, 578 F.3d 203,

210-211 (3d Cir. 2009). Restatements of the elements of a claim are legal conclusions, and

therefore, are not entitled to a presumption of truth. Burtch v. Milberg Factors, Inc., 662 F.3d 212,

224 (3d Cir. 2011). The Court, however, “must accept all of the complaint’s well-pleaded facts as

true.” Fowler, 578 F.3d at 210.

    III.      ANALYSIS

              A. Respondeat Superior

           Defendants first contend that Plaintiff’s respondeat superior claim fails as a matter of law

because Silverio-Delrosar’s intentional tortious conduct occurred outside the scope of his

employment. 3 Defs. Br. at 10-16. Plaintiff counters that Defendants are assuming facts that have



3
  Defendants deny that an employment or agency relationship existed with Silverio-Delrosar but
state that this precise issue does not need to be addressed at this time. Defendants, however,
contend that the respondeat superior claim must still be dismissed, even assuming arguendo that
an employment relationship existed. Defs. Br. at 7-8. Accordingly, solely for purposes of the
deciding the motion, the Court assumes that an employment relationship existed.


                                                    3
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 4 of 12 PageID: 201




not yet been decided because he pleads that Silverio-Delrosar acted negligently and does not allege

that he acted with an intent to cause harm to Plaintiff. Plf. Opp. at 12. “Under respondeat superior,

an employer can be found liable for the negligence of an employee causing injuries to third parties,

if, at the time of the occurrence, the employee was acting within the scope of his or her

employment.” Carter v. Reynolds, 815 A.2d 460, 463 (N.J. 2003). 4 To establish liability under

the theory of respondeat superior, a plaintiff must prove “(1) that a master-servant relationship

existed and (2) that the tortious act of the servant occurred within the scope of that employment.”

Id. Defendants focus on the second prong of inquiry in this matter.

       The scope of employment inquiry is fact sensitive and is intended to include “those acts

which are so closely connected with what the servant is employed to do, and so fairly and

reasonably incidental to it, that they may be regarded as methods, even though quite improper

ones, of carrying out the objectives of the employment.” Davis v. Devereux Found., 37 A.3d 469,

489 (N.J. 2012) (quoting Di Cosala v. Kay, 450 A.2d 508, 513 (N.J. 1982)). Whether the act is

foreseeable “is a crucial inquiry.” Id. The Restatement of Torts § 228(1) sets forth four factors

that support a finding that the alleged act is within the scope of employment:

               (a)     it is of the kind he is employed to perform;
               (b)     it occurs substantially within the authorized time and space
                       limits;
               (c)     it is actuated, at least in part, by a purpose to serve the
                       master; and
               (d)     if force is intentionally used by the servant against another,
                       the use of force is not unexpectable by the master




4
  The parties appear to assume that New Jersey law applies. Seeing no clear reason to deviate from
this assumption, the Court will apply New Jersey law. See Manley Toys, Ltd. v. Toys R Us, Inc.,
No. 12-3072, 2013 WL 244737, at *2 (D.N.J. Jan. 22, 2013) (“Because the parties have argued the
viability of the remaining claims as though New Jersey substantive law applies, the Court will
assume that to be the case.”) (citing USA Mach. Corp. v. CSC, Ltd., 184 F.3d 257, 263 (3d Cir.
1999)).


                                                 4
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 5 of 12 PageID: 202




Restatement (Second) of Torts § 228(1) (1977). An employee’s act is outside the scope of

employment “if it is different in kind from that authorized, far beyond the authorized time or space

limits, or too little actuated by a purpose to serve the master.” Davis, 37 A.3d at 490 (quoting

Restatement of Torts § 228(2)). Intentional torts rarely fall within the scope of employment. Id.

       Other courts have recently determined that Uber is not vicariously liable through

respondeat superior for the intentional wrongful conduct of an Uber driver. While not binding,

the cases are instructive. For example, in Fusco v. Uber Technologies, Inc., No. 17-36, 2018 WL

3618232 (E.D. Pa. July 27, 2018), the plaintiff brought a respondeat superior claim against Uber

after a driver violently attacked a passenger upon learning that the passenger wanted to travel from

Philadelphia to New Jersey. Id. at *1. The Court granted Uber’s motion to dismiss, in part,

because the complaint failed to plead facts demonstrating that the alleged wrongful act was at least

partially motivated by a purpose to serve Uber. Id. at *10. A court similarly dismissed the

plaintiffs’ respondeat superior claims against Uber in Phillips v. Uber Technologies, Inc., No. 16-

295, 2017 WL 2782036 (S.D.N.Y. June 14, 2017).             In Phillips, the Uber driver allegedly

committed several torts against the passenger plaintiffs after a dispute about the fare. Id. at *1-2.

In dismissing the plaintiffs’ vicarious liability claims, the court noted that the alleged wrongful

acts occurred after the driver reached the intended destination. The court further concluded that

the alleged wrongful conduct were “not acts ‘commonly done’ by taxis drivers, depart[ed] heavily

from methods of normal performance, and could not have been reasonably anticipated by Uber.”

Id. at *6. Accordingly, the Phillips court determined that the acts were outside the scope of

employment and granted Uber’s motion to dismiss. Id. at *7.

       In this instance, Plaintiff pleads that Silvero-Delrosar was a professional driver for the

rideshare service that is owned and operated by Defendants. Compl. ¶ 3. Defendants’ rideshare




                                                 5
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 6 of 12 PageID: 203




service transports passengers in cars for a fee. Id. ¶ 8. Thus, as an employee, Silverio-Delrosar

was apparently authorized to perform acts to further his role in picking up passengers and driving

them to a scheduled location. Punching a customer is not a foreseeable act, does not further

Silverio-Delrosar’s role as an employee who transports passengers, and is not the type of force

usually used by a person who transports passengers in a car. Thus, viewing the allegations as a

whole, the Court concludes that the alleged wrongful act here – punching Plaintiff – does not

sufficiently invoke respondeat superior.

       Plaintiff takes issue with Defendants’ characterization that Silverio-Delrosar intended to

punch and cause Plaintiff harm, because this allegation is not pled in the Complaint. While also

not pled in the Complaint, Plaintiff seems to allude that Silverio-Delrosar meant to confront and

punch the female passenger. Plf. Opp. at 7-9. But who Plaintiff intended to punch is immaterial.

Plaintiff pleads that Silverio-Delrosar exited his vehicle, ran up a driveway, and without warning,

threw a punch. Compl. ¶¶ 13-14. Although Plaintiff frames this conduct as negligence, the

specific allegations indicate that Silverio-Delrosar acted intentionally, even if he meant to punch

someone other than Plaintiff. See Leang v. Jersey City Bd. Of Educ., 969 A.2d 1097, 1117 (N.J.

2009) (“A person is subject to liability for the common law tort of assault if: ‘(a) he acts intending

to cause a harmful or offensive contact with the person of the other or a third person, or an

imminent apprehension of such contact, and (b) the other is thereby put in such imminent

apprehension.’” (quoting Wigginton v. Servidio, 734 A.2d 798, 806 (N.J. App. Div. 1999))).

       Plaintiff also contends that Defendants ignore his allegation that Silvero-Delrosar partners

with Defendants, and is not an agent or employee. Plf. Opp at 9-12. Plaintiff, however, pleads

that Defendants are vicariously liable pursuant to respondeat superior for Silverio-Delrosar’s

actions because he was an agent, servant, or employee of Uber. Compl. ¶ 10. Plaintiff does not




                                                  6
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 7 of 12 PageID: 204




premise Defendants’ vicarious liability on an alleged partnership in the Complaint. Further,

Plaintiff’s single reference to a partnership is conclusory; the Complaint asserts no specific factual

allegations through which the Court could plausibly infer that a partnership existed. As a result,

to the extent that Plaintiff’s vicarious liability claims are premised on a partnership between

Defendants and Silverio-Delrosar, they are dismissed as conclusory.

       In sum, Plaintiff’s allegations demonstrate that Silverio-Delrosar’s alleged wrongful

conduct occurred outside the scope of his employment with Defendants. As a result, Plaintiff fails

to plead a respondeat superior claim as to Defendants.

           B. Negligent Hiring, Supervision, and Training

       Next, Defendants maintain that Plaintiff’s negligent hiring, supervision and training claim

must be dismissed because the Complaint fails to include any allegations to support his claim.

Defs. Br. at 16-20. To state a negligent hiring or supervision claim, a plaintiff must plead facts

demonstrating the following:

               (1) [T]he employer knew or had reason to know of the particular
               unfitness, incompetence, or dangerous attributes of the employee,
               (2) the employer could reasonably have foreseen that these qualities
               created a risk of harm to other persons, and (3) the employer's
               negligence and the employee's unfitness or dangerous characteristic
               proximately caused the injury.

Silvestre v. Bell Atl. Corp., 973 F. Supp. 475, 486 (D.N.J. 1997), aff'd, 156 F.3d 1225 (3d Cir.

1998) (citing Johnson v. Usdin Louis Co., Inc., 591 A.2d 959, 961 (N.J. App. Div. 1991), cert.

denied, 126 N.J. 386, 599 A.2d 163 (1991)). To assert a claim for negligent supervision, a plaintiff

must plead that

               (1) the defendant owed a duty of care to the plaintiff to properly train
               its employees, (2) defendant breached that duty of care, (3)
               defendant's breach was the proximate cause of plaintiff's injury, and
               (4) defendant's breach caused actual damages to plaintiff.




                                                  7
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 8 of 12 PageID: 205




Brijall v. Harrah’s Atl. City, 905 F. Supp. 2d 617, 621 (D.N.J. 2012).

       Here, the Complaint states that Uber and Rasier failed to implement or administer effective

policies, screening, training, and supervision. Compl. ¶ 17. But Plaintiff provides no specific

allegations to support this claim. In fact, Plaintiff does not even allege that prior to the current

incident, Silverio-Delrosar was unqualified or unfit to be an Uber driver. Without sufficient factual

support, Plaintiff fails to plausibly plead a negligent training, supervision, or hiring claim.

       Plaintiff contends that because discovery has not occurred in this matter, he cannot

determine whether Silverio-Delrosar was properly trained or had a history of previous incidents

with other Uber customers. Plf. Opp. at 12-16; 18-29. As discussed, to survive a Rule 12(b)(6)

motion to dismiss, Plaintiff’s claims must be supported by sufficient factual allegations from the

outset. See Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678. Accordingly, without the requisite

factual support, Plaintiff does not adequately state a claim for negligent training, supervision or

hiring. Defendants’ motion is granted on these grounds.

           C. Common Carrier

       Next, Defendants argue that they are not common carriers and that the heightened common

carrier standard does not apply in this matter. Defs. Br. at 20-22. While New Jersey does not have

a statute that codifies the common carrier standard, the New Jersey Supreme Court has consistently

recognized that such a standard exists, such that a common carrier owes passengers a heightened

duty of care. Lieberman v. Port Auth. of N.Y. & N. J., 622 A.2d 1295, 1299 (N.J. 1993). The

heightened standard requires that carriers exercise “great caution . . . , the utmost caution

characteristics of very careful prudent men, or the highest possible care consistent with the nature

of the undertaking.” Maison v. N.J. Transit Corp., 245 A.3d 536, 546 (N.J. 2021) (quoting Harpell




                                                  8
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 9 of 12 PageID: 206




v. Public Serv. Coordinated Transport, 120 A.2d 43, 47 (N.J. 1956)). This includes protecting

passengers from the wrongful acts of third parties. Id. at 547.

       Defendants argue that there is no clear statutory definition of common carrier in New

Jersey. Defs. Br. at 21. As a result, Defendants rely on N.J. Stat. Ann. § 27:1A-65 and the

Transportation Network Company Statute (the “TNC”), § 39:5h-1, et seq, to demonstrate that they

are not common carriers. Id. Among other things, the TNC sets forth permitting, insurance, and

fare requirements for companies that provide prearranged rides to passengers. See N.J. Stat. Ann.

§§ 39:5h-4; -7; -10. The TNC does not address the common carrier duty, or more generally, any

tort liability for companies that provide prearranged rides. Consequently, the TNC does not seem

to have an impact on the common law common carrier duty.

       Next, N.J. Stat. Ann. § 27:1A-65 provides that “carrier” includes an individual or entity

“operating motor buses or rail passenger service on established routes within this State or between

points in this State and points in adjacent states.” N.J. Stat. Ann. § 27:1A-65. In Leiberman v.

Port Authority of New York and New Jersey, 622 A.2d 1295 (N.J. 1993), the New Jersey Supreme

Court reviewed N.J. Stat. Ann. § 27:1A-65 and determined that the Port Authority Bus Terminal

was not a common carrier, but rather a bus depot. Thus, the common carrier duty did not apply.

Leiberman, 622 A.2d at 1300. Defendants rely on this statutory definition, arguing that because

they are not a rail or bus system that operate fixed routes, they are not a common carrier. Defs.

Br. at 21-22. However, the New Jersey Supreme Court recently determined that under the common

law, a common carrier includes “entities or persons that hold themselves out to the public as being

in the business of transporting passengers.” Maison, 245 A.3d at 546. The New Jersey Supreme

Court stated that the statutory definition of “carrier” that was discussed in Lieberman, “generally

applies to common carriers in other statutory contexts.” Id. at 546 n.7 (emphasis added). Thus,




                                                 9
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 10 of 12 PageID: 207




the New Jersey Supreme Court did not limit the common law duty to a transportation company

that satisfies the requirements N.J. Stat. Ann. § 27:1A-65. Moreover, courts have applied the

common law duty to transportation other than rails or buses. See Ricci v. Am. Airlines, 544 A.2d

428, 430-31 (N.J. App. Div. 1988) (applying common carrier standard to commercial airline).

Here, Plaintiff plausibly alleged that Defendants are in the business of transporting passengers.

The fact that Defendants do not operate a bus or railroad is not dispositive.

        Defendants also maintain that they do not transport passengers. Instead, they contend that

they are a technology company that has developed mobile applications “that act as connecting

mechanisms between riders and transportation providers.” Defs. Br. at 22. This argument has

been rejected by other courts. For example, in Doe v. Uber Technologies, Inc., 184 F. Supp. 3d

774 (N.D. Cal. 2016), the Court rejected Uber’s argument that it was a “broker” of transportation

services. The Court instead concluded that Uber was a common carrier, under the relevant

California statute, because “Uber’s services are available to the general public and that Uber

charges customers standardized fees for car rides.” Id. at 786. Again, while not dispositive, this

case is instructive.

        As a result, given the early stage of this litigation, the Court will not dismiss Plaintiff’s

common carrier claim. Moreover, viewing the Complaint in a light most favorable to Plaintiff,

which the Court must do in deciding this motion to dismiss, the Court concludes that Plaintiff

sufficiently pleads that Defendants are a common carrier because they employ drivers who

transport passengers for a fee. Compl. ¶ 8.

        Next, Defendants maintain that even if they are common carriers, their heightened duty of

care had ended when the alleged wrongful conduct occurred. Defs. Br. at 23. Defendants rely on

Mandal v. Port Authority of New York and New Jersey, No. A-0100-10T3, 2013 WL 1337397




                                                 10
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 11 of 12 PageID: 208




(N.J. Sup. Ct. Apr. 4, 2013) to make this argument. In Mandal, the court concluded that the

common carrier duty did not apply to a passenger who was injured while walking in a corridor to

her train. The court explained that “[i]f plaintiff was injured while riding a train or while

embarking or disembarking from a train, the common-carrier standard of care might apply,” but

because the accident occurred while the plaintiff was walking to the train, the Port Authority owed

the plaintiff a different level of care. Id. at *2-3. Based on Mandal, Defendants argue that by the

time the wrongful act occurred, the carrier-passenger relationship had ended, and the common

carrier duty had expired. Defs. Br. at 23.

       The Court will not conclude at the motion to dismiss stage that Plaintiff’s Uber ride was

“over” – as a matter of law - when he was allegedly punched. Instead, Plaintiff should be afforded

with the opportunity to conduct discovery as to precisely when an Uber ride ends and if it had

ended here. As a result, Defendants’ motion to dismiss is denied on these grounds.

           D. Punitive Damages

       Finally, Defendants maintain that Plaintiff’s claim for punitive damages must be dismissed

as to them because Plaintiff’s request for punitive damages is not based on intentional or willful

conduct. Defs. Br. at 24-27. New Jersey’s Punitive Damages Act permits an award of punitive

damages when a plaintiff can prove, by clear and convincing evidence, that his harm was caused

by the defendant and that the defendant has acted with “actual malice,” or a “wanton and willful

disregard of persons who foreseeably might be harmed” by their “acts or omissions.” See N.J.

Stat. Ann. § 2A:15-5.12. Generally, an award of punitive damages requires a finding of a high

degree of culpability. “Mere negligence is not sufficient.” See Sandler v. Lawn-A-Mat Chem. &

Equip. Corp., 358 A.2d 805, 811 (N.J. App. Div. 1976) (citations omitted). Plaintiff does not plead

any facts demonstrating that Defendants acted with actual malice or with wanton and willful




                                                11
Case 2:20-cv-13291-JMV-MF Document 17 Filed 06/15/21 Page 12 of 12 PageID: 209




disregard of Plaintiff. Accordingly, Plaintiff’s claims do not appear to support any award of

punitive damages as to Defendants. Defendants’ motion is granted on these grounds.

   IV.      CONCLUSION

         Defendants’ motion to dismiss (D.E. 7) is GRANTED in part and DENIED in part.

Dismissal is without prejudice. Plaintiff shall have thirty (30) days to file an amended complaint

that cures the deficiencies noted herein. If Plaintiff does not file an amended pleading within that

time, the claims dismissed herein will be dismissed with prejudice. An appropriate Order

accompanies this Opinion.

Dated: June 15, 2021

                                                     __________________________
                                                     John Michael Vazquez, U.S.D.J.




                                                12
